McDonald J.,
dissenting.
When a gift is perfected by the delivery of the property to the donee, in order to convert the gift into a loan, the property must be revested in the donee, for by the gift the title passed from him. To do this there must be either a conveyance in writing, or an actual or symbolical delivery of the property, and there being no evidence of either in this case, the presiding Judge ought not to have given the charge, on that point, as requested by the defendant’s counsel.
The property remained in the possession of the donee down to his death, if indeed there was a gift; and there having been no conveyance or redelivery of the property to the original donor, to consummate a gift from Henry Sanderlin to Jesse Sanderlin, the charge ought not to have been given.
If the property had returned to the possession of the donor and had remained with him, the admissions of the donee that the gift had been cancelled, made while the property was in the possession of the original donor, would have been admissible.